Citation Nr: 0817877	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  99-20 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2001, the veteran testified at a 
hearing held by a Veterans Law Judge who has since retired 
from the Board.  This matter was most recently remanded by 
the Board in June 2007 in order to afford the appellant an 
opportunity to present testimony at a hearing with a 
different Veterans Law Judge.  38 C.F.R. §§ 20.700(a), 
20.707.  In September 2007, the veteran, through his 
appointed service representative, withdrew the request for a 
hearing.  


FINDINGS OF FACT

1.  The veteran did not serve in combat. 

2.  PTSD was not shown in service and was first manifested 
many years following discharge from service.  

3.  While the veteran is currently diagnosed with PTSD, the 
diagnosis is not based upon a corroborated in-service 
stressor.  


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, in an April 2000 letter, the RO advised 
the appellant of the types of evidence that he needed to send 
to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised what the evidence must show to 
support the claims for service connection PTSD.  .  He was 
advised to identify any evidence in support of the claims.  
In addition, he was informed of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  

While the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim, as such, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to the timing of the notice, the Board 
acknowledges that the notice was issued subsequent to the 
initial adjudication of the claim.  Here, however, there is 
no allegation by the veteran that he was somehow prejudiced 
by the timing of the notice.  Moreover, the letter was 
followed by readjudication of the claim by the RO.  These 
readjudications, which were most recently accomplished in 
December 2006, cured any timing concern.  See Mayfield v. 
Nicholson, 444 F.3d at 1334; Overton v. Nicholson, 20 Vet. 
App. at 437.  
 
The Board also finds that all necessary development has been 
accomplished.  The RO has substantially complied with the 
Board's November 2003 Remand instructions.  It has obtained 
service treatment records and service personnel records.  In 
addition, it attempted to verify the alleged PTSD stressors.  
The veteran was afforded VA examinations, as discussed in 
greater detail below.  Additionally, he was provided an 
opportunity to set forth his contentions during the hearing 
before a Veterans Law Judge.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

The veteran alleges that PTSD was incurred as a result of 
exposure to traumatic experiences while serving in Vietnam.  
In particular, he alleges stress associated with serving on 
guard duty, witnessing deaths of enemy and U.S. soldiers, 
participating in fire fights, and assisting with placing 
deceased in body bags.  He states that he was standing right 
next to a man named "Johnson" when he was shot and killed.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Particular to claims for PTSD, a claimant must also establish 
the following: (1) A current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008); see Pentecost v. 
Principi, 16 Vet. App. 124, 126 (2002).

If a veteran engaged in combat and the claimed stressor is 
combat related, the veteran's lay testimony is generally 
sufficient to establish the occurrence of the claimed in-
service stressor.  See 38 U.S.C. § 1154(b); Collette v. 
Brown, 82 F.3d 389, 393 (Fed.Cir.1996); Moran v. Peake, No. 
07-7163 (C.A.Fed., May 2, 2008) ("engaged in combat with the 
enemy" under § 1154(b) requires that the veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, as determined on a case-by-case basis."); 
38 C.F.R. § 3.304(f)(1).  

However, claimants whose purported in-service stressors are 
not related to combat or prisoner-of-war experience must 
present "credible supporting evidence that the claimed in-
service stressor occurred." 38 C.F.R. § 3.304(f); see 
Pentecost, 16 Vet. App. at 127.  The credible supporting 
evidence need not be found in the service records, and this 
requirement does not demand "that there be corroboration of 
every detail including the appellant's personal 
participation."  Suozzi v. Brown, 10 Vet. App. 307, at 311.  

In this matter, a current diagnosis of PTSD is of record, and 
is found in both VA outpatient treatment records and 
following a November 2006 VA PTSD examination.  Each relates 
the current PTSD diagnosis to events that allegedly occurred 
during the veteran's military service in Vietnam.  As the 
veteran has a current diagnosis of PTSD, the sufficiency of 
the alleged stressor is presumed.  Cohen v. Brown, 10 Vet. 
App. 128, 144 (1997).  Thus, the question is whether the 
veteran engaged in combat with the enemy or experienced an 
in-service stressor upon which the diagnosis of PTSD is 
predicated.  

Turning to the evidence of record, the evidence does not show 
that the veteran served in combat.  His DD-214 and his 
service personnel records show service in Vietnam from 
October 13, 1966 to August 18, 1967.  They do not show, 
however, that he served in a combat capacity nor was the 
recipient of medals indicative of combat service.  Rather, 
they show a primary military occupational specialty of 
"Supplyman," "Supply Handler," and "Warehouse Equipment 
Operator."  As such, the Board finds that the veteran did 
not serve in combat.  

In addition, the Board finds insufficient credible supporting 
evidence to substantiate the alleged stressors.  

The service personnel records show that the veteran was 
associated with the 855 Signal Detachment located at Cam Rahn 
Bay.  A February 2006 response from the Center for Unit 
Records Research (CURR) (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)) does not indicate 
the veteran's participation, or the veteran's unit's 
participation, in combat.  The CURR response indicates that 
the 855 Signal Detachment was associated with the 31st Supply 
Company and was responsible for operational control of 
warehouses.  The unit histories did not document any combat 
incidents, to include attacks or any incidents of individuals 
picking up dead bodies.  The CURR report does indicate an 
attack on July 29, 1967, involving the 2nd Signal Group of 
the 31st Supply Company.  The veteran's service personnel 
records, however, do not show that he was assigned to the 2nd 
Signal Group.  

In finding that there is insufficient evidence to corroborate 
the alleged stressors, the Board has carefully considered the 
November 2006 VA examination report.  In that report, the VA 
examiner states that the veteran "has documented combat 
exposure."  The examiner further concludes that "PTSD is 
caused by or a result of Vietnam combat exposure."  While 
the VA examination confirms that the veteran continues to 
suffer from PTSD, it is based upon an inaccurate factual 
premise; namely, that the veteran served in combat.  The 
Board notes, however, that the determination as to whether an 
alleged incident in service occurred is a factual, not a 
medical, determination.  Accordingly, the Board may not rely 
upon the VA examination report to corroborate the alleged 
stressors.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (The Board may reject a medical opinion that is based 
on facts provided by the veteran that have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion).  

Similarly, although the veteran may believe that PTSD is due 
to stressful events during service, a "noncombat veteran's 
testimony alone is insufficient proof of a stressor."  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The Board further notes that the record does not contain a 
basis for further development.  VA provided notice to the 
veteran on two occasions seeking clarification as to the 
purported stressors that cause PTSD.  In addition, the 
veteran presented testimony addressing his contentions on 
appeal.  His allegations were investigated by CURR and he was 
afforded a VA examination in connection with the claim.  

In sum, given the lack of evidence showing combat service or 
sufficient evidence corroborating the purported PTSD 
stressors, the preponderance of the evidence is against the 
claim, and the claim must be denied.  

ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


